This is an appeal from a judgment of the district court of Muskogee county, Okla., in favor of the defendant in error denying a tax protest therein filed.
It was stipulated herein that the sole question here is the same as the question presented in cause No. 21393, Acres et al. v. Excise Board of Muskogee County, 149 Okla. 84, 299 P. 136, and the same as one of the questions presented in cause No. 21392, Adjustment Realty Company et al. v. Excise Board of Muskogee County, 149 Okla. 70, 299 P. 207, and that with the approval of this court, judgment herein may follow the *Page 217 
rule announced in the determination of that question in the cases cited. The question herein and in the two cases cited is the validity of the ad valorem tax levy for sinking fund purposes for the city of Muskogee. The fiscal year involved in this case is 1925-26. In the cases cited this court held:
"In determining the amount to be raised by ad valorem taxation for a sinking fund, there may be deducted from the amount of the needs for that fund the amount to be raised by taxation from the automobile license tax, gasoline excise tax and gross production tax, which are in lieu of ad valorem taxation, not to exceed the amount of tax from those sources for the preceding year, but there can be no deduction made from estimated receipts other than from those named and from ad valorem taxation."
The same rule is herein applied.
The judgment of the district court of Muskogee county is affirmed.
CLARK, V. C. J., and RILEY, HEFNER, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. LESTER, G. J., absent.